                                                                        Case 2:19-cv-00777-GMN-GWF Document 15 Filed 07/12/19 Page 1 of 2



                                                                    1    KURT BONDS, ESQ.
                                                                         Nevada Bar No. 6228
                                                                    2    TREVOR WAITE, ESQ.
                                                                    3    Nevada Bar No. 13779
                                                                         ALVERSON TAYLOR & SANDERS
                                                                    4    6605 Grand Montecito Pkwy,. Suite 200
                                                                         Las Vegas, NV 89149
                                                                    5    Telephone: (702) 384-7000
                                                                    6    Facsimile: (702) 385-7000
                                                                         efile@alversontaylor.com
                                                                    7    kbonds@alversontaylor.com
                                                                         twaite@alversontaylor.com
                                                                    8    Counsel for Trans Union LLC
                                                                    9
                                                                                                 IN THE UNITED STATES DISTRICT COURT
                                                                   10                                  FOR THE DISTRICT OF NEVADA
                                                                   11
                                                                          STEPHANIE SIU,                                      Case No. 2:19-cv-00777-GMN-GWF
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                 Plaintiff,
                                                                   13                                                         JOINT STIPULATION AND ORDER
                            6605 GRAND MONTECITO PARKWAY




                                                                          v.
                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                              EXTENDING DEFENDANT TRANS
                                 LAS VEGAS, NEVADA 89149




                                                                   14     EQUIFAX INFORMATION SERVICES LLC,                   UNION LLC’S TIME TO FILE AN
                                                                          TRANSUNION, LLC, QUANTUM                            ANSWER OR OTHERWISE RESPOND
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                          COLLECTIONS, and SMITH-PALLUCK                      TO PLAINTIFF’S AMENDED
                                                                   16     ASSOCIATES CORP. d/b/a LAS VEGAS                    COMPLAINT (SECOND REQUEST)
                                                                          ATHLETIC CLUBS,
                                                                   17
                                                                                                 Defendants.
                                                                   18
                                                                                Plaintiff Stephanie Siu (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
                                                                   19
                                                                         and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s
                                                                   20

                                                                   21    Time to File an Answer or Otherwise Respond to Plaintiff’s Amended Complaint.

                                                                   22           On May 6, 2019, Plaintiff filed her Complaint. Subsequently, Plaintiff and Trans Union
                                                                   23
                                                                         stipulated and this Court granted an extension up to and including July 12, 2019, for Trans Union to
                                                                   24
                                                                         file its response to Plaintiff’s Complaint.
                                                                   25
                                                                                Trans Union needs additional time to locate and assemble the final documents relating to
                                                                   26

                                                                   27    Plaintiff’s claims and Trans Union’s counsel will need additional time to review the final documents

                                                                   28    and respond to the allegations in Plaintiff’s Amended Complaint.
                                                                                                                          1                              KB/26253
                                                                        Case 2:19-cv-00777-GMN-GWF Document 15 Filed 07/12/19 Page 2 of 2



                                                                    1           Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2    respond to Plaintiff’s Amended Complaint up to and including July 19, 2019. This is the second
                                                                    3
                                                                         stipulation for extension of time for Trans Union to respond to Plaintiff’s Amended Complaint
                                                                    4
                                                                                Dated this 12th day of July 2019
                                                                    5

                                                                    6    ALVERSON TAYLOR & SANDERS
                                                                                                                             KNEPPER & CLARK, LLC HAINES &
                                                                    7    //s// Trevor Waite                                  KRIEGER, LLC
                                                                         Kurt Bonds
                                                                    8    Nevada Bar No. 6228                                 //s// Miles N. Clark
                                                                         Trevor Waite                                        Miles N. Clark
                                                                    9                                                        Nevada Bar No. 13848
                                                                         Nevada Bar No. 13779
                                                                   10    6605 Grand Montecito Parkway, Suite 200             5510 S Fort Apache Rd, Suite 30
                                                                         Las Vegas, NV 89149                                 Las Vegas, NV 89148
                                                                   11    Telephone: (702) 384-7000                           Telephone: (702) 856-7430
                                                                         Facsimile: (702) 385-7000                           Facsimile: (702) 447-8048
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                         kbonds@alversontaylor.com                           miles.clark@knepperclark.com
                                                                   13    twaite@alversontaylor.com                           and
                            6605 GRAND MONTECITO PARKWAY




                                                                         Counsel for Trans Union LLC                         David H. Krieger
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                        Nevada Bar No. 9086
                                                                                                                             8985 S. Eastern Ave, Suite 350
                                           LAWYERS

                                           SUITE 200




                                                                   15                                                        Henderson, NV 89123
                                                                                                                             Telephone: (702) 880-5554
                                                                   16
                                                                                                                             Facsimile: (702) 383-5518
                                                                   17                                                        dkrieger@hainesandkrieger.com

                                                                   18
                                                                   19                                                ORDER
                                                                   20           The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                   21    otherwise respond is so ORDERED AND ADJUDGED.
                                                                   22    Dated this ______             July
                                                                                      15th day of __________________, 2019.
                                                                   23

                                                                   24                                                UNITED STATES MAGISTRATE JUDGE

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                        2                              KB/26253
